Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 15/029,507 04/14/2016 PAT 10780070, which is a 371 of PCT/US14/61381 with a filing date 10/20/2014, which claims benefit of the provisional application 61/892,822  with a filing date 10/18/2013.
2. 	Amendment of claim 1, 14 and19, cancelation of claims 11-12 and 25, and a declaration in the amendment filed on 7/18/2022 is acknowledged. Claims 1-10, 13-24 and 26 are pending in the application.  
Responses to Amendments/Arguments
3.	The rejection of claims 1-10, 13-24 and 26 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 7/18/2022.  Since claim 11 has been canceled, therefore the rejection of claim 11 under 35 U.S.C. 112 (a) has been obviated herein.
4.	Since Chen et al. ‘995 and Takeda et al.  do not disclose the instant methods of use, therefore the rejection of claims 1-10, 13-24 and 26 under 35 U.S.C. 103 (a) over 
Chen et al. ‘995  and Takeda et al.  has been overcome in the amendment filed on 7/18/2022.  Since claims 11-12 and 25 has been canceled, therefore the rejection of claims 11-12 and 25   under 35 U.S.C. 103 (a) has been obviated herein.
5.	Applicant's arguments regarding the rejection of claims 1 and 14  under the obviousness-type double patenting over Chen et al. ’070 have been fully considered but they are not persuasive.   The declaration filed on 7/18/2022 is insufficient to overcome the rejection of claim1 and 14 based upon obviousness-type double patenting as set forth in the last Office action.  
	Applicants state “Applicant respectfully traverses as US 10,780,070 discloses a composition comprising alpha- aminoadipate, whereas the current claims are directed to a composition comprising glutamate. In light of the unpredictability of the field of retinal neuron damage, the composition of US 10,780,070 does not render obvious the current composition.”, see page 8.
	However, the alpha-aminoadipate of the composition of Chen et al. ’070 include the instant glutamate, which is embraced within the scope of  Chen et al. ’070, see column 10 in Chen et al. ’070.  Therefore Chen et al. ’070 still render obviousness over the instant invention including claims 1, 14 and 19.  The rejection of claims 1 and 14 under the obviousness-type double patenting over Chen et al. ’070 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Objections
6.	Claims 2-10, 13, 15-18, 20-24 and 26 are objected to as being dependent on rejected claims 1, 14 and 19.
7.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

August 29, 2022